264 P.3d 253 (2011)
173 Wash. 2d 1003
STATE of Washington, Respondent,
v.
Victor Albert Lyle WHALEN, Petitioner.
No. 86396-2.
Supreme Court of Washington.
November 24, 2011.

ORDER
MADSEN, Chief Justice.
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst and Stephens, considered at its November 21, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's motion to supplement is denied. The Petition for Review is also denied.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE